Citation Nr: 1117270	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  07-31 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1973.

This matter was last before the Board of Veterans' Appeals (Board) in April 2010 on appeal of a February 2007 rating decision of the Roanoke, Virginia regional office (RO) of the Department of Veterans Affairs (VA).  The rating decision, in pertinent part, denied the Veteran's claim for service connection for bilateral hearing loss and, in April 2010, the Board remanded the claim for additional development.

The Veteran was scheduled to appear at a hearing before the Board in Washington, D.C., but his authorized representative submitted a March 2010 statement withdrawing the hearing request.  The letter reflects that the Veteran advised his representative during a March 2010 telephone conversation that he no longer wished to present oral testimony.  Consequently, as the withdrawal was submitted by the representative with consent of the claimant, the request for a personal hearing is withdrawn.  See 38 C.F.R. § 20.702 (2010).

The Board observes that this matter was developed as a claim for bilateral hearing loss, but the RO, in a February 2011 rating decision, granted entitlement to service connection for left ear hearing loss.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not yet filed a second NOD; as the claims file contains no indication that he is dissatisfied with the February 2011 rating decision, the claim for service connection for left ear hearing loss is not before the Board and is not reflected on the title page.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active military service and is credible in his testimony about the circumstance of his service and his hearing loss symptoms.

2.  The current right ear hearing loss disability is attributed to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss are approximated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board has granted the full benefits sought with respect to the issue herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist.  As such, any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran seeks service connection for a hearing disability claimed as the result of in-service experiences.  The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, a veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that there is an approximate balance  and, as such, the claim will be granted.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A lack of evidence that a claimant exhibited hearing loss during service is not fatal to a claim for service connection.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385... For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran's service treatment records reflect that the Veteran's hearing was evaluated as normal at time of enlistment, March 1953, and he scored 15 of 15 on a Whispered Voice test.  A February 1957 examination report also reveals his hearing as normal and shows that he scored 15 of 15 on both Whispered Voice and Spoken Voice tests.  

The Veteran completed two (2) hearing conservation data questionnaires/examinations in November 1965.  The reports reflect that the Veteran had been exposed to noise (noted as incidental to basic training and light arms combat, without use of ear protection, and on November 22, 1965 his hearing was measured as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
30
10
15
LEFT
20
35
20
5
0


Four (4) days later the Veteran's hearing was tested again and measured as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
0
-5
0
15


At a periodic examination in February 1967, the Veteran's hearing was evaluated as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
0
-5
0
15
15

At a periodic examination in November 1967, the Veteran's hearing was evaluated as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
0
0
0
5
10

At a periodic examination in February 1972, the Veteran's hearing was evaluated as follows: 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
20
LEFT
10
10
10
20
25

During an October 1972 retirement examination, his hearing was evaluated as follows:  



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
5
0
0
0
5

The Veteran indicated on an accompanying self-report of medical history that he was not sure whether or not he had experienced hearing loss.

The initial post-service medical evidence of any pertinent disorder was not until 2006, approximately 33 years after service discharge.  The Veteran received a July 2006 private audiological evaluation at which his hearing was measured.  

The Board notes that the 2006 private audiological values were recorded on an audiogram and observes that Kelly v. Brown frequently is cited for the proposition that the Board may not interpret graphical representations of audiometric data (that only a (medical) examiner may provide numerical results).  7 Vet. App. 471 (1995).  However, in Kelly, the U.S. Court of Appeals for Veterans Claims (Court) did not hold, or indicate, that the Board may not interpret graphical representations; rather it held that the Court could not undertake such fact finding the first instance where the Board had not done so.  As such, the Board finds that the audiogram represents the following evaluations:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
40
LEFT
25
35
35
50
65

The Veteran's hearing was again evaluated by a private audiologist in November 2007.  The results were recorded on an audiogram which the Board has found represents the following evaluations: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
50
LEFT
20
30
35
40
65
He was diagnosed with mild to moderate hearing loss in the left ear and normal to mild loss of hearing in the right ear.

The Veteran's private physician submitted a January 2008 statement opining as to the etiology of hearing loss.  The physician observed that the Veteran was in the military for approximately 20 years, during which he worked near aircraft and other loud machinery.  On this basis, and his observation that the Veteran did not participate in any loud activities outside of service or have a family history of hearing loss, he stated his opinion that the current hearing loss is related to service.

In June 2009, the Veteran received a VA audiological examination.  At that time his hearing was measured as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
30
50
LEFT
25
40
40
55
70
The examiner diagnosed moderate sensorineural hearing loss in the left ear and mild sensorineural hearing loss in the right ear.  Speech recognition was 92 percent in the right ear and 96 percent in the left ear.  The examiner stated that because hearing thresholds measured at the time of the Veteran's retirement from service did not meet the VA threshold for a hearing disability, the current hearing loss was attributable to presbycusis rather than service.  Presbycusis is a "lessening of hearing acuteness resulting from degenerative changes in the ear that occur especially in old age [] and diabetes."  Godfrey v. Brown, 8 Vet. App. 113, 120 - 21 (1995).  

The Veteran has alleged that he experienced hearing loss in service which has gradually worsened (see September 2006 claim).  In a March 2007 statement, he described his in-service work environment, on and around aircraft and in the vicinity of mechanical and computer equipment, and, at the 2009 VA examination, he stated that he worked in retail after service and was not exposed to loud noises.  In a June 2010 statement, he further described the equipment that he worked with during service and noted that, following service, he did not engage in any activities requiring exposure to loud noises.

The Veteran was afforded another VA examination in July 2010.  His hearing was tested as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
50
75
LEFT
20
15
20
30
50
Speech recognition was recorded at 98 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed mild to severe sensorineural hearing loss in both ears.  Based on review of the claims file, the examiner determined that in-service fluctuations of left auditory acuity reflected noise-induced hearing loss, but stated that differences in measured right ear auditory acuity could not be explained without resort to mere speculation (the examiner noted the following possibilities for the right ear differences: transient middle ear problem, inexperienced examiner, poor testing conditions, or a temporary threshold shift).  However, the examiner did not explain how bilateral noise exposure during service could result in unilateral hearing loss.

The Board observes that the in-service experiences described by the Veteran are supported by the specialties (electronic computer system technician and sub-assembly foreman) listed on his DD-214.  Although the in-service hearing conservation evaluations reflect that his noise exposure (at least in 1976) was due to arms training rather than equipment noise, they are persuasive evidence of in-service noise exposure.

The two (2) hearing conservation data reports further show that the Veteran's hearing ability fluctuated following the 1976 instance of in-service noise exposure.  Although the Veteran's hearing at the time of retirement in November 1972 did not meet the VA threshold for hearing loss, he did state (on the November 1972 self-report of medical history) that he was unsure if he experienced hearing loss and the Board observes that the February 1972 evaluation shows hearing impairment (although also not at the VA threshold) at a greater level than was measured at separation.  Despite the 2010 VA examiner's opinion that the two November 1972 auditory testing results do not reflect right ear hearing loss, a lack of medical records actually showing hearing loss in service does not preclude a claimant from establishing entitlement to service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Although the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection (see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)), and the first medical evidence of a hearing impairment is dated more than three (3) decades after service, the Board notes that service connection still may be granted when there is a post-service diagnosis of hearing loss and medical evidence indicating this disability is causally related to service.  See Heur v. Brown, 7 Vet. App. 379, 384 (1995); Hensley, 5 Vet. App. 155, 158 (1993).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).  The Board finds that the Veteran has presented competent medical evidence, in the form of a private medical opinion, of a relationship between that noise exposure and current right ear hearing loss.  Further, although the 2010 VA examiner distinguished between the etiologies of right and left ear hearing loss, she acknowledged that the noises the Veteran was exposed to in service could, and did, result in hearing loss.

The Board accords the Veteran the benefit of the doubt where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter.  38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993).  Here, there are three (3) medical opinions of record providing competent medical evidence, that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  All of the opinions contain summaries of the Veteran's in-service and post-service noise exposure and provide, as required by the Court in Stefl v. Nicholson, reasoned medical explanations with clear conclusions and supporting data.  21 Vet. App. 120, 124 (2007).  However, as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); also see Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

For the reasons discussed above, and because the Board finds the private medical opinion both informed and probative, the evidence is in approximate balance as to service connection for right ear hearing loss.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).   Under the "benefit-of-the-doubt" rule, the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).


ORDER

Entitlement to service connection for right ear hearing loss is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


